Citation Nr: 0806402	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder of the right 
hip.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel







INTRODUCTION

The veteran had two periods of active service, March 1964 to 
May 1964 and May 1964 to November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 2004 and 
September 2004 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had two periods of active service.  His claim for 
pain in his right hip comes from his last period of active 
service, May 1964 to November 1970.  The veteran contends 
that he has developed severe pain in his right hip due to 
physical trauma suffered from a helicopter crash in January 
1967 while serving in Vietnam.  The veteran received 
treatment at hospitals in Vietnam and Japan.  

It should be noted, however, the hospital records from Japan 
dated February 1967, do not reflect treatment for the 
injuries sustained to the hip, only the face and jaw.  The 
veteran was admitted to the hospital in January 1967 and 
discharged in February 1967.  The post-crash treatment 
records for treatment in Vietnam have not been located.  

The medical examination given prior to discharge in October 
1970 discloses that the veteran's upper extremities, lower 
extremities, and feet were normal.  The veteran contends that 
the pain to his right hip did not manifest until many years 
after service.  According to the April 2004 Statement in 
Support of Claim, the veteran explained that he started to 
experience pain in his right hip approximately seven years 
ago.  Based on the veteran's statement from April 2004, the 
earliest onset of pain would have occurred in 1997.  The 
earliest medical documentation in the record evidence 
contains a medical report from September 1999 which discloses 
that the veteran's right hip joint has experienced 
degenerative changes.

The RO denied the veteran's claim for his hip injury in July 
2004.  The RO issued a subsequent decision in September 2004, 
upon the request of the veteran, to further explain its 
reasoning as to why the claim for the hip was denied.  The RO 
acknowledged two medical opinions dated April 2001 and 
January 2004 in its September 2004 decision.  The RO stated 
that the service medical records did not disclose any 
treatment for the right hip.  The hip condition was not 
deemed to be service connected.  It should be noted that the 
January 2004 medical opinion discusses the veteran's hearing 
loss, a condition which is not the subject of this review by 
the Board.  The record contains two medical opinions, April 
2001 and May 2005, which relate the veteran's current right 
hip disorder to his service.

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When medical evidence is not adequate, the VA 
must supplement the record by seeking an advisory opinion or 
ordering another examination.  See McLendon v. Principi, 20 
Vet. App. 79 (2006).  In the present case, there is medical 
evidence showing a current disability, evidence of an injury 
in service, and medical opinions indicating a possible 
relationship to the current disability.  In light of these 
factors, the Board concludes that an examination is required 
to determine the likelihood that the current problem is 
related to service.

Accordingly, the case is REMANDED for the following action:

	1.  The RO should issue notice complying with 
the VCAA,
	including notice under Dingess v Nicholson, 19 
Vet. App. 473
	(2006), and, if needed, under Vasquez-Floresv v. 
Peake, 
    No. 05-0355 (U.S. Vet. App. January 30, 2008).

    2.  The veteran should be afforded a VA 
examination to
		determine the nature and etiology of 
any right hip 
        disorder which the veteran may have.  
The claims 
        folder, including the service medical 
records and the
        private medical opinions from April 
2001 and May
        2005, should be made available to and 
reviewed by
        the examiner before the examination.  
The examiner
        should be requested to incorporate a 
discussion of the
        likelihood that the manifestation of 
the current hip
        disorder (a) began in service or (b) is 
etiologically
        related to any incident in service.  
That is, the
        examiner should render a clear medical 
opinion as to
        whether it is at least as likely as not 
(i.e., is there a 50
        percent or greater likelihood) that a 
currently 
        diagnosed hip disorder is related to 
the veteran's 
        period(s) of service including a 
helicopter crash in
        January 1967.  

		3.  The RO should review the examination report to
		determine if it is in compliance with this REMAND.  
If
		deficient in any manner, it should be returned, 
along with 
		the claims file, for immediate corrective action.

		4.  Thereafter, the RO should readjudicate the 
		veteran's claim.  If the benefits sought on appeal
		remain denied, the veteran should be provided a
		supplemental statement of the case (SSOC).  An
		appropriate period of time should be allowed for
		response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


